                        UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                    3:18cr311-MOC

                                              )
United States of America,                     )
                                              )
                 Plaintiff,                   ) ORDER
                                              )
       vs.                                    )
                                              )
Manuel Mauro Chavez,                          )
                                              )
Mark Raymond Oman                             )
                                              )
                 Defendants.                  )

       THIS MATTER is before the Court on the Government’s Motion to Dismiss

Certain Counts of the Indictment. (Doc. No. 294).

       Upon consideration of the Motion, it is hereby ORDERED that the Government’s

Motion to Dismiss Certain Counts of the Indictment is GRANTED; and it is further

ORDERED that Counts 2, 4, 5, 12, 14, and 15 of Indictment be, and the same hereby are,

DISMISSED against Defendants Manuel Mauro Chavez and Mark Raymond Oman with

prejudice.



 Signed: July 8, 2021
